NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5308-18T3

P.J.W.,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

E.B.W.,

     Defendant-Appellant/
     Cross-Respondent.
________________________

                   Argued September 22, 2020 – Decided November 16, 2020

                   Before Judges Gilson, Moynihan, and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0298-12.

                   Richard S. Diamond argued the cause for appellant
                   (Diamond & Diamond, P.A., attorneys; Richard S.
                   Diamond, Lynn Matits Gianforte, and Samuel J. Berse,
                   on the briefs).

                   Andrew M. Shaw argued the cause for respondent.

PER CURIAM
      This appeal involves disputes concerning alimony, child support, and

attorney's fees that arose after the parties were divorced. Defendant, the former

wife, appeals from a June 28, 2019 order that reduced the former husband's

alimony obligations due to a change of employment and a related reduction in

his compensation. 1 Plaintiff cross-appeals from the same order, contending that

his child-support obligation should have ended when their unemancipated child

came to live with him and that he was entitled to reimbursement for child support

paid while the child was living with him. He also challenges the denial of his

request for attorney's fees.

      The order being appealed was entered after a plenary hearing. Having

reviewed the extensive record and applicable law, we discern no error in the

decisions concerning alimony and attorney's fees. We reverse the provision of

the order concerning child support because the family court failed to set forth

its findings of fact and conclusions of law on that issue. Accordingly, we

remand that issue.




1
 We use initials in the caption to protect the privacy of the litigants and preserve
the confidentiality of certain records because we discuss some of their financial
circumstances. See R. 1:38-3(d).
                                                                            A-5308-18T3
                                         2
                                         I.

      The parties were married in 1993 and, twenty years later, in 2013 they

divorced. They have two children: a son who is emancipated and a daughter

who was born in January 2001 and is currently attending college.

      Plaintiff filed for divorce in 2011. After two years of litigation, the parties

negotiated and entered into a Support and Equitable Distribution Agreement (the

Support Agreement), which was incorporated into their final judgment of

divorce.   Under the Support Agreement, plaintiff agreed to pay defendant

permanent alimony "consisting of 25% of husband's total gross compensation

up to a total of [$]1,250,000.00 per annum."

      At the time of the divorce, plaintiff was a senior executive at Barclays

Bank (Barclays). His total gross compensation in the last four years of the

marriage averaged over $910,000.              Plaintiff received various forms of

compensation, some of which were fixed and some of which were discretionary

or based on his performance. The parties agreed that plaintiff would pay twenty-

five percent of his fixed compensation of $420,000 (that was $105,000) in bi-

monthly payments of $4375. Plaintiff was also obligated to pay defendant

twenty-five percent of his remaining gross compensation within five business

days of his receipt of such additional compensation. The Support Agreement


                                                                             A-5308-18T3
                                         3
also provided that either party could seek to modify the alimony if there was a

"material change" in his or her financial circumstances.

      In addition, the Support Agreement required plaintiff to pay defendant

child support. Like alimony, plaintiff paid child support in fixed and variable

amounts. The Support Agreement provided that when their son started college,

plaintiff would make a monthly payment of $880 based on his fixed income of

$420,000. Plaintiff was also required to make additional child-support payments

of four percent of his gross compensation above $420,000.           Additionally,

plaintiff was responsible for paying 72.5% of the children's various expenses,

including extracurricular and college expenses.

      Plaintiff has a master's degree in computer science and has held a variety

of positions dealing with computer technology applied to finance. In 2008,

plaintiff became a senior executive at Barclays, where he was responsible for

managing the bank's electronic trading.      In 2013, he held the position of

Managing Director of Capital Markets Technology for Barclays.

      In the five years following the parties' divorce (2013 to 2017), plaintiff's

annual income from Barclays ranged between just over $714,000 to just over

$973,000.   Accordingly, his annual income from Barclays averaged over




                                                                          A-5308-18T3
                                        4
$850,000 per year. Through 2016, plaintiff paid defendant alimony in the

amount of twenty-five percent of his gross compensation.

      In October 2017, plaintiff was notified that he was being fired from

Barclays effective January 5, 2018. Plaintiff began to search for a new job and

in February 2018 accepted a position as Director of Software Engineering for

AlphaPoint, a start-up blockchain company.         His base annual salary at

AlphaPoint was $200,000, with the potential for bonuses.

      In April 2018, plaintiff moved to reduce his alimony and child support

based on his decreased income. The family court found that plaintiff had made

a prima facie showing of a change of circumstances, authorized the parties to

conduct discovery, and scheduled the matter for a plenary hearing.

      Thereafter, both parties engaged in discovery and retained employment

experts. The plenary hearing began in March 2019.

      Meanwhile, plaintiff reinitiated his search for employment. In April 2019,

plaintiff left AlphaPoint and accepted the position of Capital Markets

Technology Manager with Wells Fargo Bank. Plaintiff's annual salary at Wells

Fargo is $265,000, and he has the potential for bonuses and stock options.

Plaintiff continued to work for Wells Fargo through June 2019, when the family

court issued the order on appeal.


                                                                        A-5308-18T3
                                       5
      After plaintiff took the position with Wells Fargo, the family court

allowed the parties to engage in supplemental discovery. Each employment

expert submitted an additional report addressing plaintiff's employment at Wells

Fargo.

      As already noted, the plenary hearing began in March 2019 and was

conducted on five days between March and June 2019. The family court heard

testimony from both parties and their employment experts. Plaintiff's expert

was Dr. Daniel Wolstein, and defendant's expert was Dr. David Stein.

      Plaintiff testified that he conducted his post-Barclays employment

searches in two phases: (1) October 2017 into February 2018; and (2) December

2018 into April 2019. He explained that he used recruiters, his professional

network, and directly applied to positions posted on the internet. Between

October 2017 and February 2018, he applied for over thirty positions and

received three offers with salaries ranging between $120,000 to $200,000.

      Plaintiff accepted the position at AlphaPoint in February 2018.         He

testified that AlphaPoint offered $40,000 more than other companies with which

he had interviewed, and he believed that the position would allow him to get

back into software development.




                                                                        A-5308-18T3
                                       6
      In December 2018, plaintiff reinitiated his search for employment and

applied for over 100 potential positions. He was offered two: a position at

Wells Fargo and a position at Amazon. He accepted the position at Wells Fargo

because it had a higher base salary of $265,000 and the potential for bonuses

and stock options.

      Dr. Wolstein opined that plaintiff's efforts to obtain employment were

reasonable and that plaintiff was being "well compensated for his skill set" in a

growing industry. By contrast, Dr. Stein asserted that plaintiff had not engaged

in good-faith employment searches. Dr. Stein also opined, in a written report,

that the position at AlphaPoint may have negatively impacted plaintiff's chances

of finding employment comparable to his position at Barclays.

      In addition to his job searches, plaintiff testified about the parties'

negotiation of the Support Agreement. He stated that the parties had exchanged

nearly thirty drafts of the Support Agreement.       He also testified that he

understood the Agreement to require him to pay twenty-five percent of his total

gross compensation in alimony no matter where he worked. He acknowledged,

however, that defendant and her counsel did not discuss with him or his counsel

whether the twenty-five-percent formula would apply to future "fluctuations" in

his income.


                                                                         A-5308-18T3
                                       7
      Defendant testified that the twenty-five-percent formula in the Support

Agreement was related to plaintiff's employment at Barclays. Accordingly, she

maintained that the twenty-five-percent formula was not intended to apply to

other employment.

      Defendant also described her background and limited employment

history. She has a GED, and during most of the parties' marriage she managed

the marital home and cared for their children. Her last full year of outside

employment was in 1996, and since then she has only worked periodically.

Plaintiff also testified about the marital lifestyle and her current lifestyle

expenses.

      After hearing the testimony and considering the exhibits submitted into

evidence, the family court rendered an oral decision on June 28, 2019. That

same day, the family court issued an order that (1) granted plaintiff's motion to

modify his alimony obligations by requiring plaintiff to pay twenty-five percent

of his salary and bonuses based on his compensation from Wells Fargo, effective

June 28, 2019; (2) denied plaintiff's request to retroactively adjust the alimony

he had already paid and to reimburse him for alleged overpayments of support;

(3) denied defendant's request to dismiss plaintiff's application for failure to

show a change of circumstances; (4) denied both parties' request for counsel


                                                                         A-5308-18T3
                                       8
fees; and (5) denied plaintiff's request to modify child support. The order did

not expressly address child support, but paragraph eight stated all other relief

requested that was not addressed was denied.

      In its oral decision, the family court found that plaintiff had been

involuntarily fired from Barclays in October 2017.           Plaintiff thereafter

undertook job searches, which the family court found "to be sincere, to be honest

and to be credible." The family court accepted plaintiff's testimony about why

he initially stopped searching for a job after accepting the position at

AlphaPoint. The family court also accepted plaintiff's testimony as to why he

resumed his search in December 2018. The family court ultimately found that

plaintiff's job searches were conducted in good faith and that he had accepted

the job at Wells Fargo to maximize his income.

      The family court also considered the testimony and reports of both

employment experts. The court credited both experts' opinions but did not

accept one opinion over the other. Instead, the family court relied on plaintiff's

testimony that he had engaged in earnest, good-faith job searches and accepted

the position at Wells Fargo as the best he could find.

      Turning to how alimony should be calculated, the family court examined

the Support Agreement and considered both parties' testimony about its


                                                                          A-5308-18T3
                                        9
provisions. The family court found that there had been extensive efforts to

negotiate the twenty-five-percent formula. The family court then reviewed the

language in the Support Agreement and held that the formula was not expressly

limited to plaintiff's employment at Barclays. Consequently, the family court

construed the Support Agreement to mean that plaintiff was to pay alimony

based on twenty-five percent of his total gross compensation no matter the

source of that compensation.

      In making that holding, the family court found defendant's testimony

concerning her understanding of the Support Agreement not credible. The

family court also found that neither party could maintain the marital lifestyle

given plaintiff's reduced income. Furthermore, the family court found that while

defendant had overstated many of her current expenses, applying the twenty-

five-percent formula would be equitable because defendant would still be able

to maintain a reasonable lifestyle.

      The family court also rejected defendant's arguments that plaintiff had not

established a change of circumstances.       In that regard, the family court

considered our decision in Storey v. Storey, 373 N.J. Super. 464 (App. Div.

2004) and determined that principles from that opinion were inapplicable




                                                                         A-5308-18T3
                                      10
because plaintiff had "made every effort to maximize his earning capacity" and

was not willingly underemployed.

      Addressing counsel fees, the family court found that neither party acted

in bad faith. The court identified the factors to be considered in a fee application

under Rule 5:3-5(c) and found that they did not support an award to either party.

      Finally, the family court did not make findings of fact or conclusions of

law concerning child support. Instead, after making the rulings concerning

alimony and counsel fees, counsel for plaintiff asked about child support. In

response, the family court stated:

            THE COURT:        I did not and I specifically did not do
            that. Given -- given the circumstances and the
            payments, I'm going to deny any request for the
            modification of child support.


                                        II.

      Both parties appeal from certain provisions of the June 28, 2019 order. In

her moving brief, defendant raises two issues, contending that the family court

erred in (1) finding plaintiff had established a change of circumstances

warranting a downward modification of alimony; and (2) using the twenty-five-

percent formula in the Support Agreement to calculate the new alimony.

Defendant raised two additional issues in her reply brief, arguing that the family


                                                                            A-5308-18T3
                                        11
court erred in (3) denying her request for attorney's fees; and (4) not compelling

plaintiff to pay her $61,750 in unpaid alimony and $7,275 in unpaid child

support allegedly owed in 2017.

      In his cross-appeal, plaintiff challenges two rulings, arguing that the

family court erred in (1) denying his request to terminate child support, denying

his request for reimbursement of child support he paid after their daughter came

to live with him, and requiring him to continue paying child support; and (2)

denying his request for attorney's fees.

      A. Our Standard of Review

      The scope of our review of an order issued by the family court following

a plenary hearing is limited. Cesare v. Cesare, 154 N.J. 394, 411-13 (1998). We

will not disturb the factual findings made if they are supported by substantial,

credible evidence in the record. MacKinnon v. MacKinnon, 191 N.J. 240, 253-

54 (2007) (citing N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 279

(2007)). We review legal conclusions on a de novo basis. Manalapan Realty,

L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      B. Alimony

      Several well-established principles govern whether a court should modify

or terminate alimony. First, if the parties agreed to the amount and conditions


                                                                          A-5308-18T3
                                       12
of alimony, that agreement should be enforced like any other settlement

agreement.     Quinn v. Quinn, 225 N.J. 34, 44-46 (2016).        "A settlement

agreement is governed by basic contract principles." Id. at 45 (citing J.B. v.

W.B., 215 N.J. 305, 326 (2013)). Accordingly, a court's role is to "discern and

implement the intentions of the parties" as expressed in the agreement. Ibid.

(citing Pacifico v. Pacifico, 190 N.J. 258, 266 (2007)).

      Second, unless the parties have agreed otherwise, alimony "may be

revised and altered by the family court from time to time as circumstances may

require." N.J.S.A. 2A:34-23. To justify a modification or termination, the

moving party must show "changed circumstances." Lepis v. Lepis, 83 N.J. 139,

146 (1980). In Lepis, the Court recognized a non-exhaustive list of factors that

give rise to changed circumstances warranting modification or termination of

alimony.     Id. at 151-52.   Similarly, in N.J.S.A. 2A:34-23(j) and (k), the

Legislature identified factors a court needs to consider when a party seeks to

modify alimony.     Those factors include, among other things, the financial

circumstances of the parties; whether the change in circumstances is temporary

or permanent; whether the change was voluntary; whether it was motivated by

bad faith or a desire to avoid payment; and whether the change in circumstances

renders the payor unable to meet the alimony obligation. Ibid.; see also Lepis,


                                                                        A-5308-18T3
                                      13
83 N.J. at 151-52; Larbig v. Larbig, 384 N.J. Super. 17, 22-23 (App. Div. 2006);

Glass v. Glass, 366 N.J. Super. 357, 370-71 (App. Div. 2004).

      1.    The Change in Plaintiff's Employment

      It is undisputed that in October 2017 plaintiff was involuntarily fired from

Barclays. The first question is whether the twenty-five-percent formula in the

Support Agreement applies to plaintiff's new employment. Defendant argues

no, contending that the twenty-five-percent formula was only intended to apply

to plaintiff's employment at Barclays. By contrast, plaintiff argues yes, the

formula does apply and was not restricted to his employment and compensation

from Barclays.

      This first question is an issue of law involving the interpretation of the

Support Agreement. Accordingly, we review it de novo. Kieffer v. Best Buy,

Inc., 205 N.J. 213, 222 (2011); see also Quinn, 225 N.J. at 45. We start with the

plain language in the Support Agreement. It required plaintiff to pay defendant

"'permanent alimony' consisting of 25% of husband's total gross compensation

up to a total of [$]1,250,000.00 per annum." The Support Agreement goes on

to discuss plaintiff's employment at Barclays and the various components of his

compensation. In the "Permanent Alimony" section there are numerous sub-




                                                                          A-5308-18T3
                                      14
provisions addressing how plaintiff's compensation from Barclays would be

calculated and how the twenty-five percent in alimony would be paid.

      The Support Agreement also expressly recognized that plaintiff's gross

compensation and the corresponding alimony would fluctuate:

            Husband's compensation plan benefits in excess of
            [$]1,250,000.00 per annum shall not be subject to
            alimony. Notwithstanding wife's entitlement under this
            Agreement to support up to [$]1,250,000.00 of
            husband's total annual compensation, the parties
            acknowledge that husband did not earn [$]1,250,000.00
            in any year of the parties' marriage and that wife's
            entitlement to share in husband's income reflects wife's
            willingness to agree to a formula for support instead of
            a flat figure each year.

      In addition, the Support Agreement recognized that alimony was to be

paid for years, and that the circumstances of the parties could change:

            Notwithstanding the support provisions set forth above,
            nothing shall prevent either party from making
            application to the court in the future as a result of a
            material change in his/her financial setting. As to same,
            husband views a material change in circumstance as a
            good faith early retirement and wife objects to any early
            retirement by Husband. As such, the issue of retirement
            shall abide the event.

      On its face, the alimony provisions in the Support Agreement are not

limited to plaintiff's employment at Barclays. We agree with the family court

that there is nothing in the Agreement restricting the twenty-five-percent


                                                                          A-5308-18T3
                                      15
formula to plaintiff's employment at Barclays. Moreover, we agree with the

family court that the twenty-five-percent formula was the result of good faith

negotiations and is enforceable as part of the parties' Support Agreement. See,

e.g., Quinn, 225 N.J. at 44; Konzelman v. Konzelman, 158 N.J. 185, 194 (1999).

      Given our interpretation of the Support Agreement, plaintiff did not need

to show a change of circumstances. Nevertheless, even if plaintiff had to show

such a change, the factual findings made by the family court establish that

plaintiff showed a change of circumstances warranting a reduction in his

alimony obligation. There is no dispute that plaintiff was fired from his job at

Barclays. Thus, he lost the position that was compensating him over $900,000

per year.

      2. Whether Plaintiff is Underemployed

      While the Support Agreement is an enforceable settlement agreement, it

must still be equitably applied. See Petersen v. Petersen, 85 N.J. 638, 646

(1981). In that regard, courts should enforce the contract the parties negotiated,

so long as it is not inequitable or unfair. Id. at 645-46. Accordingly, if a party

with a support obligation is voluntarily underemployed, the family court may

impute income to that party for purposes of calculating support. See, e.g.,




                                                                          A-5308-18T3
                                       16
Caplan v. Caplan, 182 N.J. 250, 268 (2005); see also Elrom v. Elrom, 439 N.J.

Super. 424, 434 (App. Div. 2015).

      Thus, the second issue is whether plaintiff is voluntarily underemployed

in his position at Wells Fargo. That is a factual question, and we therefore defer

to the family court's factual and credibility findings.

      The family court found that plaintiff engaged in good-faith employment

searches and took the position at Wells Fargo to maximize his income.

Defendant vigorously disputes those findings, contending that plaintiff's

employment at AlphaPoint and Wells Fargo were not reasonable; plaintiff did

not demonstrate that he engaged in legitimate employment searches; and

plaintiff was underemployed. We reject all those arguments because the family

court's findings are supported by substantial credible evidence. In particular,

the family court relied on plaintiff's testimony, which the family court found

credible. It is not within our scope of review, nor do we discern a basis, to

disagree with the family court's findings.

      Defendant relies on our decision in Storey v. Storey, 373 N.J. Super. 464,

468 (App. Div. 2004), to contend that plaintiff is voluntarily underemployed. In

Storey, the husband was obligated to pay alimony based on his employment as

a computer hardware specialist earning approximately $111,000 per year. The


                                                                          A-5308-18T3
                                       17
husband lost that job and decided to become a massage therapist, earning $300

per week. The family court granted the husband's application to modify his

support, but imputed earnings of $60,000 based on then-prevailing wages for

computer service technicians and reduced his alimony obligation from $480 per

week to $280 per week. Ibid. We reversed, holding an obligor's employment

decision must be reasonable and outlining factors that should be considered in

determining whether an obligor is voluntarily underemployed. Id. at 469-73.

Accordingly, if an obligor selects a less lucrative career, he or she must establish

the benefits derived from that career change substantially outweigh the

disadvantage to the supported party. Ibid. Absent such a showing, earnings

"consistent with the obligor's capacity to earn in light of the obligor's

background and experience" should be imputed. Id. at 469.

      The facts in Storey are distinguishable from plaintiff's situation. As

previously noted, the family court expressly found that plaintiff had engaged in

good-faith efforts to obtain new employment maximizing his compensation.

Consequently, plaintiff was not found to be underemployed.

      In summary, we affirm the provisions of the June 28, 2019 order applying

the twenty-five-percent formula to plaintiff's compensation from his position at

Wells Fargo. We also note that plaintiff disclosed that he would receive various


                                                                            A-5308-18T3
                                        18
payouts from Barclays for several years and that he agreed to pay twenty-five

percent of that compensation in alimony to defendant.

      C.    Child Support

      At the time of their divorce, defendant had residential custody of both

children. After their son went to college, the Support Agreement provided

plaintiff would continue to pay defendant child support for their daughter.

      In his motion to reduce his support obligations, plaintiff represented that

their daughter had been residing with him since April 2018. He sought to

terminate his child-support obligation and recover the child support that he

continued to pay after he filed the motion. In an order issued on June 15, 2018,

the family court denied plaintiff's application without prejudice and stated that

it would address the issue at the plenary hearing.

      At the plenary hearing, defendant acknowledged that their daughter began

living with plaintiff sometime before her senior year of high school. She went

on to testify, however, that their daughter was with her every day and that she

made their daughter dinner and took her to appointments.

      The family court did not make findings of fact or conclusions of law

concerning plaintiff's application to terminate his child support obligation. The

family court simply stated: "[G]iven the circumstances and the payments, I'm


                                                                         A-5308-18T3
                                      19
going to deny any request for the modification of child support."           That

conclusory statement does not provide the factual findings and conclusions of

law required by Rule 1:7-4(a). Nor does that statement allow us to engage in

meaningful appellate review. See Shulas v. Estabrook, 385 N.J. Super. 91, 96

(App. Div. 2006) (recognizing appellate review was "hampered" by trial court's

inadequate explanation of the basis for its decision).

       Accordingly, we vacate the provision of the June 28, 2019 order denying

plaintiff's application to terminate child support and remand so that the family

court can make a decision supported with findings of fact and conclusions of

law.

       D. Attorney's Fees

       We review a trial court's order concerning attorney's fees under an abuse

of discretion standard. Strahan v. Strahan, 402 N.J. Super. 298, 317 (App. Div.

2008) (citing Rendine v. Pantzer, 141 N.J. 292, 317 (1995)). N.J.S.A. 2A:34-

23 authorizes family courts to award counsel fees in a matrimonial action after

a judge considers "the factors set forth in the court rule on counsel fees, the

financial circumstances of the parties, and the good faith or bad faith of either

party." Chestone v. Chestone, 322 N.J. Super. 250, 255-56 (App. Div. 1999)

(quoting N.J.S.A. 2A:34-23).


                                                                         A-5308-18T3
                                       20
      Rule 4:42-9(a)(1) provides that, "[i]n a family action, a fee allowance both

pendente lite and on final determination may be made pursuant to [ Rule] 5:3-

5(c)." Rule 5:3-5(c) states that a court should consider nine factors, including

"the reasonableness and good faith of the positions advanced by the parties[.]"

      The family court here identified the factors enumerated in Rule 5:3-5(c)

and found that those factors did not support an award of counsel fees to either

party. The family court also found that neither party had acted in bad faith. We

discern no abuse of discretion in those determinations.

      E. Defendant's Request for Alleged Unpaid Support Owed for 2017

      Defendant contends that the family court erred in not requiring plaintiff

to pay her $61,750 in alimony and $7,275 in child support allegedly owed for

2017. We decline to consider this issue for two reasons.

      First, defendant never raised this issue in the family court. A review of

the record establishes that defendant did not file a cross-motion concerning this

issue, nor did she present testimony clearly identifying the issue. Consequently,

the family court did not consider her claim. Absent certain circumstances, which

are not present here, we generally decline to consider issues that were not raised

in the family court. See N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J.

328, 339 (2010); see also N.J. Div. of Youth & Fam. Servs. v. B.H., 391 N.J.


                                                                          A-5308-18T3
                                       21
Super. 322, 343 (App. Div. 2007) (citing Nieder v. Royal Indem. Ins. Co., 62

N.J. 229, 234 (1973)); but cf. Avelino-Catabran v. Catabran, 445 N.J. Super.

574, 581 n.7 (App. Div. 2016) (electing to review factors not raised to, but

considered by, a family court judge on appeal).

      Second, defendant did not raise this issue in her initial brief; rather, she

first raised it in her reply. Raising an issue for the first time in a reply brief is

improper, and we generally will not consider such an issue. Borough of Berlin

v. Remington & Vernick Eng’rs, 337 N.J. Super. 590, 596 (App. Div. 2001);

L.J. Zucca, Inc. v. Allen Bros. Wholesale Distribs. Inc., 434 N.J. Super. 60, 87

(App. Div. 2014) (noting “[a]n appellant may not raise new contentions for the

first time in a reply brief”); see also N.J. Citizens Underwriting Reciprocal Exch.

v. Collins, 399 N.J. Super. 40, 50 (App. Div. 2008) (declining to consider

argument raised for the first time in reply brief as “not properly before [th e

appellate court]”). 2

      While we decline to consider this issue, we nevertheless note that plaintiff

has an obligation to pay twenty-five percent of his gross compensation in

alimony to defendant. Consequently, if some amount of alimony is due to



2
  We considered the attorneys' fees issue because it had also been raised by
plaintiff and was expressly addressed by the family court.
                                                                             A-5308-18T3
                                        22
defendant, we expect the parties to resolve that issue in good faith. We further

note, however, that good faith does not include raising arguments that could

have been, but were not, raised at the plenary hearing. In her reply brief,

defendant extrapolates from the alleged underpayment for 2017 and suggests

that there may have been underpayments in 2018 and 2019. That argument

includes applying interest on amounts that were not established in the record.

In short, the parties should resolve any claim for underpayment of alimony in

accordance with the formula in their Support Agreement.

      F.        Conclusion

      In summary, we affirm the provisions of the June 28, 2019 order

addressing alimony and attorneys' fees. We decline to consider defendant's

argument concerning an underpayment of alimony and child support. Finally,

we reverse and remand the provision denying plaintiff's request concerning child

support. We remand that issue with directions that the family court provide a

decision supported by findings of fact and conclusions of law consistent with

Rule 1:7-4(a).

      Affirmed in part, reversed and remanded in part.       We do not retain

jurisdiction.




                                                                        A-5308-18T3
                                      23